A petition was filed for the rehearing of this case, upon which the following order was endorsed September 14, 1894, signed by the Chief Justice and Mr. Justice Pope,
Per Curiam.
2 A careful consideration of this petition leads us to apprehend, at least, that there may have been some questions material to the appellant’s case overlooked in the decision heretofore filed; and, therefore, we think there *10should be a rehearing of the whole case. It is, therefore, ordered, that this case be set down for a rehearing at the next term of this court, during the time assigned for the call of the cases from the Seventh Circuit.